


110 HCON 199 IH: Expressing the sense of the Congress

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 199
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Andrews submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress
		  regarding Turkey’s claims of sovereignty over islands and islets in the Aegean
		  Sea.
	
	
		Whereas the maritime boundary between Greece and Turkey in
			 the Aegean Sea has been delimited in international law as having been agreed,
			 established, and settled;
		Whereas Turkey is claiming sovereignty over numerous
			 islands and islets and unspecified gray areas in the Aegean
			 Sea;
		Whereas in article 12 of Treaty of Peace with Turkey and
			 Other Instruments, done at Lausanne, Switzerland, on July 24, 1923, the
			 sovereignty of Greece was established over the islands of the Eastern
			 Mediterranean, other than Imuros, Tenedos and Rabbit Islands, the Dodecanese
			 Islands in the Southern Eastern Aegean, and the islands situated at less than
			 three miles from the Asiatic coast, for which no provision to the contrary was
			 contained in such Treaty;
		Whereas in article 15 of the Treaty of Peace with Turkey
			 and Other Instruments, done at Lausanne, Switzerland, on July 24, 1923, Turkey
			 renounced, in favor of Italy, all right, title, and interest in the 12
			 enumerated islands in the Dodecanese region that were occupied by Italy at the
			 time of the Treaty, including the island of Calimnos and the islets dependent
			 on such islands;
		Whereas the Convention Between Italy and Turkey for the
			 Delimitation of the Territorial Waters Between the Coasts of Anatolia and the
			 Island of Castellorizo, done at Ankara, Turkey, on January 4, 1932, established
			 the rights of Italy and Turkey in coastal islands, waters, and rocks in the
			 Aegean Sea and delimited a maritime boundary between the two countries;
		Whereas a protocol done at Ankara, Turkey, on December 28,
			 1932, and annexed to the 1932 Convention memorialized an agreement on a sea
			 boundary between Italy and Turkey, which placed the Imia islets under the
			 sovereignty of Italy;
		Whereas in article 14 of the 1947 Paris Treaty of Peace
			 with Italy, Italy ceded to Greece the Dodecanese islands under Italy's control,
			 including the island of Calimnos and the adjacent islets of Imia;
		Whereas the United States is a signatory to the 1947 Paris
			 Treaty of Peace and all articles therein are a part of the law of the United
			 States;
		Whereas because the United States is party to treaty
			 regimes that establish sea boundaries, most notably the Convention Ceding
			 Alaska, done at Washington, District of Columbia, on March 30, 1867, which
			 established the sea boundary between Alaska and Russia, the United States has
			 an interest in maintaining and perpetuating such regimes as a matter of
			 international law;
		Whereas by resolution dated February 15, 1996, the
			 European Parliament resolved that the sea boundaries established in the 1923
			 Lausanne Treaty of Peace and the 1932 Convention and Protocol Between Italy and
			 Turkey are the borders between Greece and Turkey in the Aegean Sea;
		Whereas the Government of Turkey claims Aegean islands
			 within Greek sovereignty and continued violations of Greek sovereign airspace
			 and territorial waters by the military forces of Turkey contravene the 1923
			 Lausanne Treaty of Peace, the 1932 Convention and Protocol Between Italy and
			 Turkey, and the 1947 Paris Treaty of Peace, as well as international law and
			 the Charter of the United Nations;
		Whereas a fundamental principle of international law is
			 that, once agreed, a boundary remains stable and predictable;
		Whereas the eastern Mediterranean region, in which the
			 Aegean Sea is located, is a region of vital strategic importance to the United
			 States;
		Whereas both Greece and Turkey are members of the North
			 Atlantic Treaty Organization and allies of the United States; and
		Whereas it is in the interest of the United States and
			 other nations to resolve disputes peacefully: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the maritime boundaries established in the
			 1923 Lausanne Treaty of Peace, the 1932 Convention and Protocol Between Italy
			 and Turkey, and the 1947 Paris Treaty of Peace, as well as international law,
			 under which the Dodecanese islands and adjacent islets were ceded by Italy to
			 Greece, are the borders between Greece and Turkey in the Aegean Sea; and
			(2)any party,
			 including Turkey, objecting to these established boundaries should seek redress
			 in the International Court of Justice at The Hague.
			
